United States Court of Appeals
                      For the First Circuit


No. 15-2158

                            CHEN QIN,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.


     Gerald Karikari and Karikari & Associates, P.C. on brief for
petitioner.
     Elizabeth R. Chapman, Trial Attorney, Office of Immigration
Litigation, Civil Division, United States Department of Justice,
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
and Shelley R. Goad, Assistant Director.


                         August 10, 2016
          LYNCH, Circuit Judge.     Chen Qin is a native and citizen

of the People's Republic of China ("China") who entered the United

States without permission in October 2011.           She petitions for

review of the Board of Immigration Appeals's ("BIA") decision to

dismiss her appeal of the immigration judge's ("IJ") denial of her

application for asylum and withholding of removal.           She argues

that the BIA erred in upholding the IJ's finding that she had not

demonstrated   an    objectively    well-founded     fear    of    future

persecution as a Christian in China, due to her prior attendance

at an underground Christian church.      We deny the petition.

                                   I.

          We describe the record evidence in Chen's application

for asylum. Chen, who was born in 1985 in Pandu Township, Lianjian

County,   Fujian    Province,   China,   testified    that   she    began

practicing as a Christian under the influence of her mother and

was baptized as a Protestant in December 2005.       She testified that

the Chinese government began to "crack[] down" on Protestants at

some point after her baptism, such that her congregation sometimes

met in secret.      She said her mother reported to her that on

September 15, 2011, the police visited her mother's house while

Chen was working elsewhere and told her mother that members of the

congregation had been arrested, that one of these members had

informed the police of Chen's membership, and that the police were

searching for Chen.      Her mother urged her to travel from her


                                 - 2 -
mother's house to her older brother's house, some twenty hours

away by car, and stay there for the time being.    She did so.

          Chen testified that more than ten days later, the police

visited her brother, who then told her that she had "better leave

quick." In later contradictory testimony, she said that the police

did not actually visit her brother's home or place of work, but

rather that her mother called her brother to warn him that the

police were "just about to visit" his house.   After the incident,

Chen was smuggled out of China.   A letter from her mother included

in the administrative record asserts that "the Chinese police have

not given up [on] arresting [Chen]," and that her mother no longer

attends church services out of fear for her own safety.

          Chen entered the United States through or near Laredo,

Texas, on October 26, 2011, and was apprehended by the United

States Customs and Border Protection in Laredo on November 3, 2011.

She was served with a Notice To Appear dated December 15, 2011.

She conceded removability and submitted an application for asylum,

withholding of removal, and relief under the Convention Against

Torture ("CAT"). The IJ found that she was not a credible witness,

and that she had not corroborated her testimony.   He further found

that she had failed to show past persecution and that, even

"[a]ccepting as true [her] testimony that she is a practicing

Christian," she had not demonstrated an objectively well-founded




                              - 3 -
fear of future persecution, and denied Chen's application.    The IJ

explained:

             The Department of State's International
             Religious Freedom Report[] for China indicates
             that in some regions in China, the government
             was unlikely to disturb individuals' religious
             practice, and permitted unregistered churches
             to   exist  and   operate   freely.   .  .   .
             Specifically, the Report states that, in some
             areas of China, unregistered house churches
             operated openly and with the tacit approval of
             local authorities. . . . Therefore, even if
             the Court were to assume (without deciding)
             that the Respondent is a Christian and would
             join an unregistered church in China, there
             are areas where she can practice her religion
             freely without being persecuted. In fact, the
             Respondent already relocated to her brother's
             house, twenty hours from her mother's house,
             indicating that relocation would be reasonable
             for her. 8 C.F.R. § 1208.13(b)(2)(ii), (3).

             The BIA dismissed Chen's appeal.    It declined to pass

judgment on the IJ's credibility determination, and instead held

that even if Chen were credible, she had not demonstrated a well-

founded fear of persecution, rendering her ineligible for asylum

or withholding of removal.     It held:

             In particular, the Immigration Judge properly
             relied on the Department of State report[] on
             religious freedom in China which show[s] that,
             while persecution of religious groups does
             occur,   it  varies   greatly   depending   on
             location, and "in some areas, . . .
             unregistered house churches operate[] openly
             and with the tacit approval of local
             authorities" . . . . See, e.g., Xue Zhu Lin
             v. Holder, 570 F. App'x 4, 7 (1st Cir. 2014)
             (affirming Board's denial of asylum to Chinese
             Christian where analysis focused on the
             objective component and State Department


                                 - 4 -
                  reports   on   religious   freedom  in   China
                  explaining that while persecution of religious
                  groups does occur, it varies greatly depending
                  on location, and "[m]ost Christian groups, the
                  majority   of   which   are   [not  officially
                  recognized or sanctioned], no longer operate[]
                  in strict secrecy[]"); Hong Chen v. Holder,
                  558 F. App'x 11 (1st Cir. 2014) (affirming
                  Board's determination in denying application
                  for asylum, that alien did not have well-
                  founded fear of religiously-based persecution
                  if she were removed to China, given State
                  Department reports indicating that there were
                  many areas of China where she could openly
                  practice Christianity). None of the arguments
                  raised by the respondent on appeal would cause
                  us to otherwise disturb the Immigration
                  Judge's decision in this regard.

                  Chen then filed this timely petition for review of the

BIA's dismissal of her appeal.1

                                          II.

                  We "review[] the BIA's decision as well as any portions

of the IJ's opinion adopted by the BIA."                   Peña–Beltre v. Holder,

622 F.3d 57, 61 (1st Cir. 2010).                 We conduct our review of the

BIA's factual determination of an applicant's eligibility for

asylum under the substantial evidence standard, which instructs us

to affirm the BIA "so long as its decision is supported by

substantial evidence in the record."                 Topalli v. Gonzales, 417
F.3d 128,    131   (1st   Cir.   2005)    (quoting    Rodriguez-Ramirez   v.



       1  Chen has not challenged the IJ's finding that she did
not suffer past persecution, or his denial of her application for
protection under the CAT, and thus has waived those issues. See
Mediouni v. INS, 314 F.3d 24, 28 n.5 (1st Cir. 2002).


                                         - 5 -
Ashcroft, 398 F.3d 120, 123 (1st Cir. 2005)); see also Yu v.

Gonzales, 502 F.3d 17, 19 (1st Cir. 2007).                     The standard is

deferential:     "[U]nless      any   reasonable       adjudicator   would   be

compelled to conclude to the contrary," we must affirm the BIA's

determination.      8 U.S.C. § 1252(b)(4)(B); Topalli, 417 F.3d at

131.

          Chen      bears    the   burden     of   establishing   her    refugee

status.   8 C.F.R. § 1208.13(a).            She may do so by demonstrating

that she is "unwilling to return to [China] . . . because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion."         8 U.S.C. § 1101(a)(42)(A).

          Because Chen did not dispute the IJ's determination that

she has not suffered past persecution, we limit our consideration

to whether the evidence compels us to overturn the BIA's holding

that she has failed to demonstrate an objectively reasonable well-

founded fear of future persecution.                  And because she has not

demonstrated that she has suffered past persecution, she "is not

entitled to the rebuttable presumption that [her] fear of future

persecution is well-founded."          Anacassus v. Holder, 602 F.3d 14,

21 (1st Cir. 2010); see also 8 C.F.R. § 208.13(b)(1).

          Normally, we analyze both the "subjective and objective

components"    of    a      well-founded      fear    claim:    "[T]he   asylum

applicant's fear must be both genuine and objectively reasonable."


                                      - 6 -
Aguilar-Solis v. INS, 168 F.3d 565, 572 (1st Cir. 1999).                  We agree

with the BIA, however, that focusing on the objective prong

disposes of Chen's claim.        Chen can show an objectively reasonable

well-founded fear if (1) she demonstrates that she likely will be

singled out for persecution and cannot avoid that persecution by

relocating within China, or (2) she demonstrates that there is a

"pattern or practice" of persecution in China against a group to

which she belongs, or which is "similarly situated" to her.                     8

C.F.R. § 1208.13(b)(2).          Her arguments must present "specific,

direct, and credible evidence relative to [her] own situation."

Xian Tong Dong v. Holder, 696 F.3d 121, 126 (1st Cir. 2012)

(citation omitted).

                                     III.

           Chen's    petition    argues     first   that   the     IJ's    adverse

credibility finding is clearly erroneous.            Since the BIA did not

rely on that ground, this argument is beside the point. Her second

argument is that the finding of no well-founded fear of future

persecution is clearly erroneous because the BIA failed to review

completely the State Department Religious Freedom Report, and the

Report would compel a different outcome.

           Chen also argues that the BIA erred because, as her

mother asserts, the Chinese police continue to seek her.                  At most,

Chen   alleges   a   risk   of    detention    or    arrest      without    more.

"Establishing    persecution       requires     evidence      of    experiences


                                    - 7 -
surpassing unpleasantness, harassment, and even basic suffering."

Sunarto Ang v. Holder, 723 F.3d 6, 11 (1st Cir. 2013) (quoting Kho

v. Keisler, 505 F.3d 50, 57 (1st Cir. 2007)).       "The severity,

duration, and frequency of physical abuse are factors relevant to

this determination, as is whether harm is systematic rather than

reflective of a series of isolated incidents."        Thapaliya v.

Holder, 750 F.3d 56, 59 (1st Cir. 2014) (quoting Barsoum v. Holder,

617 F.3d 73, 79 (1st Cir. 2010)).

          The treatment Chen claims she will face in China, even

assuming it is likely to occur, is not sufficient to substantiate

her well-founded fear claim.     Though Congress has not clearly

defined persecution, "we view persecution as encompassing not only

death and imprisonment, but [also] 'the well-founded fear of non-

lifethreatening violence and physical abuse.'" Marquez v. INS, 105
F.3d 374, 379 (7th Cir. 1997) (citation omitted) (quoting Balazoski

v. INS, 932 F.2d 638, 642 (7th Cir. 1991)); see also Chávez-Oliva

v. Gonzáles, 190 F. App'x 6, 10 (1st Cir. 2006) (noting that "[t]he

harm suffered by the individual must be more than mere annoyance

or harassment, but may be less than a total deprivation of freedom

or life").    Our precedents have upheld the BIA when it has

determined that circumstances more dire than the ones Chen alleges

she will face in China do not rise to the level of persecution,

because the mistreatment was reflective of an isolated incident or

did not constitute a systematic harm.   See, e.g., Thapaliya, 750


                               - 8 -
F.3d at 59–60 (single beating by Maoist rebels, accompanied by

possible death threat, does not compel finding of persecution);

Xue Zhu Lin v. Holder, 570 F. App'x 4, 5, 6–7 (1st Cir. 2014) (per

curiam) (arrest, interrogation, and physical abuse of petitioner

in front of daughter not persecution); Khan v. Mukasey, 549 F.3d
573, 574–75, 576–77 (1st Cir. 2008) (beating with sticks and

shocking   with   electrical   wires   by   police   during   ten-day

imprisonment not persecution); Topalli, 417 F.3d at 129, 132 (seven

brief arrests over a three-year period, during which petitioner

was beaten in a manner not requiring medical attention, not

persecution).2

           And Chen's mother, though she claims not to attend

services out of safety concerns, has remained unharmed as a

Christian in China.    The BIA was entitled to affirm the IJ's

finding that this instance of a similarly-situated family member

living in relative peace in Chen's country of origin undermined

Chen's well-founded fear claim.   See, e.g., Vasili v. Holder, 732
F.3d 83, 91 (1st Cir. 2013) (holding that "where the record does



     2    Chen also points to letters from her family and friends
to corroborate her claim that she will suffer persecution upon
return to China, including one from Lin Yun Geng, a friend in her
congregation who asserts she was beaten and detained for a month.
The BIA was not compelled to decide that Lin Yun Geng was similarly
situated to Chen, that what Ling Yun Geng underwent was
persecution, see Sunarto Ang, 723 F.3d at 11, or that Lin Yun
Geng's letter was enough to demonstrate that Chen faces a
likelihood of persecution.


                               - 9 -
not provide[] a satisfactory differentiation between a petitioner

and   similarly-situated           family     members,       the   lack   of       harm   to

remaining family members is a factor that is entitled to weight in

the decisional calculus." (citations omitted) (internal quotation

marks omitted)); Khan v. Holder, 727 F.3d 1, 9 (1st Cir. 2013).

And as the IJ noted, Chen's own movement to her brother's house

demonstrates       that     she    can     relocate     safely.         See    8    C.F.R.

§§ 1208.13(b)(2)(ii), (3).

             Chen argues at greater length that the State Department

Report supports her well-founded fear claim and that governmental

actions against Christians in China constitute a "pattern or

practice" of persecution.            She takes issue with the BIA's reliance

on the State Department's assertion that "while persecution of

religious    groups       does    occur,     it     varies    greatly     depending       on

location, and 'in some areas, . . . unregistered house churches

operate[]     openly        and     with     the     tacit     approval        of    local

authorities.'"           As she notes, the same State Department Report

emphasizes        that    the     Chinese     government       imposes       significant

restrictions on its citizens' freedom of worship.

             We    have    denied     petitions       for    review     of    the    BIA's

decisions based on similar language from State Department reports

on religious freedom and human rights in China.                         See, e.g., Xue

Zhu Lin, 570 F. App'x at 7; Hong Chen v. Holder, 558 F. App'x 11,

16 (1st Cir. 2014); Xian Tong Dong, 696 F.3d at 126–27; Zheng v.


                                           - 10 -
Gonzales, 416 F.3d 97, 101 (1st Cir. 2005).      The evidence Chen

cites from the State Department report is not enough to establish

a pattern or practice of persecution.      Nor is it sufficiently

related to her own situation to be persuasive. See Xian Tong Dong,
696 F.3d at 126–27 (reaffirming the general principle that a

petitioner's reliance on State Department reports to prove a fear

of persecution is not sufficiently specific). The BIA's conclusion

that Chen would not be persecuted for her faith upon return to

China was not unreasonable, and its decision to affirm the IJ's

denial of her asylum application was supported by substantial

evidence.

            Because Chen's asylum claim fails, her claim under the

more stringent test for withholding removal "necessarily fail[s]"

as well.    Singh v. Mukasey, 543 F.3d 1, 7 (1st Cir. 2008).

                                 IV.

            The petition is denied.




                               - 11 -